Harwell, J.
Doolittle sued Jackson on an alleged contract of employment, claiming that Jackson was due him salary at the rate of $65 per month from January 1, 1917, to March 19, 1917, less ‘$90 paid him by Jackson. His evidence on the trial showed, that he had been employed by Jackson under an express contract for a term beginning September 1, 1916, and expiring January 1st, 1917, at a monthly salary of $65; that he served Jackson during the term of their contract, and, without any further agreement as to his salary, continued to work for Jackson after the expiration of their contract, and worked for him until March 19, 1917, when he voluntarily left Jackson’s employment. The defendant, on the other hand, contended, in his evidence, that he called Doolittle and another employee, McDaniel, to him before January 1, 1917, and told them that business was dull and he could not afford to pay them the same salary as theretofore, and informed them that if they continued in his employment he could only pay them six per cent, upon their gross sales, and that Doolittle continued in his employment after January 1, 1917, under such an understanding; that Doolittle had earned, under this new agreement, $58.39; *485that he had advanced him during this time $90; and that he owed the defendant $11.40 for credit he had extended to' customers and become personally responsible for. The jury found for the plaintiff an amount representing his salary from January 1, 1917, to March 19, 1917, at $65 per month, less the $90 admittedly paid to him by defendant. On hearing the motion for-new trial the court required the plaintiff to write off from his judgment the sum of $11.40, which the defendant’s undisputed evidence proved to be due him from plaintiff, and then overruled the motion for new trial.
It is not necessary to add anything further to the headnotes.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.